 



  [tlogo.jpg]       Date:                                     January 2014      

STAFFING 360 SOLUTIONS INC

 

and

 

INITIO INTERNATIONAL HOLDINGS LIMITED

 

and

 

Matthew Briand

 

relating to

 

DEED OF RESTRICTIVE COVENANT



 

  Ref:  NAR/45125802

Thomas Eggar LLP

14 New Street London EC2M 4HE

 

 

Telephone  +44 (0)207 9729720

Facsimile   +44 (0)207 9729722

DX no.       88 London

 

www.thomaseggar.com

 

 

 

 

THIS DEED is made the                        day of January 2014

 

Parties:

 

(1)STAFFING 360 SOLUTIONS INC (Company No 4447620), a Nevada corporation whose
registered office is at 641 Lexington Avenue, Suite 1526, New-York, NY 10022 USA
(the “Purchaser”); and

 

(2)Initio International Holdings Limited, and

 

(3)Matthew Briand of 45 Cutlers Farm Road, Monroe, CT 06468 (“Mr Briand”).

 

1Introduction

 

1.1By an Agreement of even date between the parties to this Deed (the “Sale and
Purchase Agreement”) the Purchaser as agreed, subject to the conditions
contained in the Sale and Purchase Agreement to acquire all of the issued shares
of Initio International Holdings Limited (“Initio”) in exchange for the payment
of the Total Purchase Price by the Purchaser. Words and phrases that bear a
defined meaning in the Sale and Purchase Agreement will have the same meaning in
this Deed.

 

1.2As a condition of the Purchaser completing the Sale and Purchase Agreement,
the Purchaser has required that, subject to the conditions in the Sale and
Purchase Agreement being satisfied and completion thereof taking place by no
later than 3 January 2014 each of the parties of this Deed should enter into the
respective covenants and undertakings on their part contained in this Deed in
order to support the goodwill of the Group and the value attributed to its
assets and businesses.

 

2Restrictive Covenants

 

2.1In this Deed:

 

"Restricted Area" means the US States of New England, New York, New Jersey and
North Carolina and the United Kingdom of Great Britain and Northern Ireland;    
"Relevant
Companies" means Initio and the Subsidiaries and with effect from Closing, the
Purchaser;

 

 

 

 

"Relevant Customer"

 

means any person who is or at any time during the period of twelve months
immediately preceding Completion:

 

(a)   negotiating with any of the Relevant Companies, or for the supply by it of
Relevant Products or Services; or

 

(b)   a client or customer of any of the Relevant Companies in relation to
Relevant Products or Services.

 

"Relevant Products
or Services" means the recruitment of permanent and temporary staff in the
engineering, information technology, light industrial, accounting and finance
and administration sectors.

 

2.2Mr Briand undertakes to the Purchaser that he will not (whether alone or in
conjunction with, or on behalf of, another person and whether directly or
indirectly), other than in his capacity as an employee or a director on behalf
of the Purchaser or any member of the Group for the period of three (3) years
from the Closing Date:

 

2.2.1canvass, solicit or approach, or cause to be canvassed, solicited or
approached, any Relevant Customer for the sale or supply of Relevant Products or
Services;

 

2.2.2deal or contract with any Relevant Customer in relation to the sale or
supply of Relevant Products or Services;

 

2.2.3in relation to the provision of Relevant Products or Services in the
Restricted Area, solicit or entice away, or endeavour to solicit or entice away,
from any Relevant Company or employ, any person employed by, or who is or was a
consultant to, any Relevant Company at Completion or at any time during the
period of twelve months immediately preceding Completion where the person in
question either has Confidential Information or would be in a position to
exploit any trade connections of any Relevant Company;

 

2.2.4be engaged, concerned, connected with or interested in, any other business
which supplies Relevant Products or Services in the Restricted Area or whose
business is in competition with the business of the Relevant Companies in the
Restricted Area;

 

 

 

 

2.2.5interfere, or seek to interfere, with the continuance of the introduction
of business opportunities to any Relevant Company from any person who has
effected such an introduction to any Relevant Company at any time during the
twelve months immediately preceding Completion if such interference causes or
would cause that person to cease effecting introductions as aforesaid; and

 

2.2.6without prejudice to any rights relating to passing off or trade or service
mark infringement (or similar rights in any territory), use in connection with
any business which is competitive with the business of the Company, any name (in
whatever form) which includes the name of the Company or any trading style or
get up which is confusingly similar to that used by the Company as at
Completion.

 

2.3Nothing in this Deed shall prevent Mr Briand from holding for investment
purposes only:

 

2.3.1any units of any authorised unit trust; or

 

2.3.2not more than 5% of any class of shares or securities of any company traded
on a recognised investment exchange (as such term is defined in the Financial
Services and Markets Act 2000 or amended from time to time).

 

2.4Each of the undertakings set out in this Clause 2 is separate and severable
and enforceable accordingly, and if any one or more of such undertakings or part
of an undertaking is held to be against the public interest or unlawful or in
any way an unreasonable restraint of trade, the remaining undertakings or
remaining part of the undertakings will continue in full force and effect and
will bind Mr Briand.

 

3General

 

3.1The invalidity, illegality or unenforceability of any provision of this Deed
shall not affect the other provisions of this Deed.

 

3.2Each party will do, or procure the doing of, all acts and things and execute,
or procure the execution of, all documents as any other party reasonably
considers necessary to give full effect to the terms of this Deed.

 

3.3Failure or delay by any party in exercising any right or remedy under this
Deed will not in any circumstances operate as a waiver of it, nor will any
single or partial exercise of any right or remedy in any circumstances preclude
any other or further exercise of it or the exercise of any other right or
remedy.

 

 

 

 

3.4Any waiver of any breach of, or any default under, any of the terms of this
Deed will not be deemed a waiver of any subsequent breach or default and will in
no way affect the other terms of this Deed.

 

3.5The rights and remedies expressly provided for by this Deed will not exclude
any rights or remedies provided by law.

 

3.6No variation of this Deed will be valid unless it is in writing and signed by
or on behalf of each party to this Deed.

 

4Governing Law and Jurisdiction

 

4.1This Deed will be governed by and construed in accordance with the laws of
New York, provided, however, the governing law shall be in accordance with the
laws of the State of New York in the event the alleged violation occurs in the
United States.

 

4.2The courts of the State of New York will have exclusive jurisdiction to
settle any dispute which arises out of or in connection with this Deed and the
parties irrevocably agree to submit to that jurisdiction, provided, however, the
courts of the State of New York shall be the exclusive jurisdiction in the event
the alleged violation occurs in the United States.

 

5Counterparts

 

This Deed may be executed in any number of counterparts each of which when
executed and delivered will be an original, but all the counterparts will
together constitute one and the same agreement.

 

6.Remedies

 

Mr Briand agrees that his obligations hereunder are necessary and reasonable in
order to protect the Purchaser and the Purchaser’s business. Each party agrees
and acknowledges that any such violation or threatened violation may cause
irreparable injury to the Purchaser and that, in addition to any other remedies
that may be available, in law, in equity or otherwise, the Purchaser may be
entitled to injunctive relief against the breach or threatened breach of this
Agreement or the continuation of any such breach, without the necessity of
proving actual damages if the venue is in the United States.

 

 

 

 

IN WITNESS whereof this Deed has been executed and delivered as a Deed on the
date and year first before written.

 

EXECUTED as a DEED by ) STAFFING 360 SOLUTIONS INC. ) Acting by
_____________________, a director ) In the presence of: )

 

Witness Signature:   Witness Name:   Address:      

 

EXECUTED as a DEED by ) INITIO INTERNATIONAL HOLDINGS LIMITED ) Acting by
_____________________, a director ) In the presence of: )

 

Witness Signature:   Witness Name:   Address:      

 

SIGNED and DELIVERED as a ) DEED by MATTHEW BRIAND ) In the presence of: )

 

Witness Signature:   Witness Name:   Address:      

 

 

 

